Mr. Justice Waterman delivered the opinion of the court. . Had the motion to strike the cause off the short cause calendar been made in apt time it would have been error to deny it; as it was, the motion not having been made for nearly three months, and only when the case was called for trial, it was properly refused. Treftz v. Stahl, 46 Ill. App. 462; Johnson v. Brown, 51 Ill. App. 549; Stewart v. Carbray, 59 Ill. App. 397; Wheatley, Buck & Co. v. Chicago Trust & Savings Bank, 64 Ill. App. 612; Belinski v. Brand, 76 Ill. App. 404. The judgment of the Superior Court is affirmed.